Citation Nr: 0028526	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-09 876	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable evaluation for the service 
connected residuals of a low back injury.



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from June 1977 to June 1998 
with 3 years, 11 months and 29 days of prior active service.

This appeal arises from an August 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO), which granted service 
connection for residuals of low back injury and assigned a 
noncompensable evaluation.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the August 1998 rating action was the 
initial grant of service connection for low back disability, 
the Board will consider whether a staged rating should be 
assigned for the veteran's service connected low back 
disability.  In this way, the Court's holding in Fenderson 
will be addressed in the adjudication of the veteran's 
appeal.  


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for the service connected low back 
disability.  

The service medical records show that in November 1995 the 
veteran fell on stairs and landed on his tailbone.  He 
complained of low back pain.  X-rays did not reveal a 
fracture.  The assessment was a contusion.  A December 1995 
notation shows that the veteran had fallen flat on his back 
while running on ice.  The assessment was a contusion of the 
lower back status post fall.  On the April 1998 separation 
physical examination, there was tenderness over the left 
sacroiliac joint.  Mechanical low back pain was listed under 
summary of defects and diagnoses.  

By rating decision in August 1998, a noncompensable 
evaluation was assigned for residuals of low back injury 
under Diagnostic Code 5295 (lumbosacral strain).

A November 1998 report of VA CT scan of the low back revealed 
moderate central disc bulging at L3-4 with possible 
herniation with no evidence of foraminal or canal compromise.  
An MRI was advised for further evaluation.  An April 1999 MRI 
was interpreted as showing a central herniated disc at L3-4 
in the mid-line.  There was no significant canal, foraminal 
or recess stenosis.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
record shows that the veteran has been receiving ongoing 
treatment at the Cleveland VA medical center and the 
Youngstown VA outpatient clinic.  The RO should contact the 
veteran, determine all sources of treatment for the low back, 
and then obtain treatment records from all sources to include 
those listed above.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Following the gathering of all recent treatment 
records, the veteran should be afforded a VA orthopedic 
examination that is compliant with Green and Massey.  

The veteran reported during the September 1998 VA examination 
that he experienced increased low back symptoms with use.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, in view of the veteran's 
complaints, he should be afforded a VA orthopedic examination 
which addresses the factors mandated in DeLuca.  

The Board notes that the veteran has failed to report for 
some VA medical examinations.  The provisions of 38 C.F.R. 
§ 3.655 (failure to report for VA examination) are especially 
relevant in the context of the Board's current remand for a 
VA examination concerning the veteran's increased rating 
claim.  § 3.655(a) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  

Subsection (b), which applies to the instant appeal regarding 
a claim for increase, provides that when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.   

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the low 
back disability since service.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder to 
include those from the Cleveland VA 
medical center from March 1999 to the 
present and from the Youngstown VA 
outpatient clinic.  Once obtained, all 
records should be permanently associated 
with the claims file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his low back 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The examiner 
should provide complete range of motion 
studies for the low back.  Normal range 
of motion findings should also be 
provided for the low back.

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  

The examiner should indicate whether 
there is evidence of lumbosacral strain 
with characteristic pain on motion; or 
evidence of muscle spasm on extreme 
forward bending, and loss of lateral 
spine motion, unilateral, in standing 
position; or whether there is evidence of 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  The 
examiner should also indicate whether 
there is evidence of mild intervertebral 
disc syndrome; moderate intervertebral 
disc syndrome with recurring attacks; 
severe intervertebral disc disease with 
recurring attacks and intermittent 
relief; or whether there is evidence of 
pronounced intervertebral disc syndrome 
with persistent neurologic symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disk.  The frequency 
of any attacks and whether there is any 
relief between attacks should be 
discussed.  Each of these criteria must 
be addressed.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca and Massey.  
If the action taken remains adverse to 
the veteran in any way, he should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



